Case 2:18-cv-00009-GJQ-MV ECF No. 98 filed 12/27/19 PageID.1056 Page 1 of 34



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                NORTHERN DIVISION

ALBERT REGINALD ROBINSON #602273,                           Case No. 2:18-cv-009

              Plaintiff,                                    Hon. Gordon J. Quist
                                                            U.S. District Judge
       v.

JESSICA KNACK, et al.,

              Defendants.
                                              /

                       REPORT AND RECOMMENDATION

       I.   Introduction

       This is a civil rights action brought by state prisoner Albert Reginald Robinson

pursuant to 42 U.S.C. § 1983.     Robinson alleges that the remaining Defendants –

Nurse Jessica Knack, Correctional Officer McDowell, and Nurse Dawn Eicher –

violated his Eighth Amendment and First Amendment rights when he was confined

in the Kinross Correctional Facility (KCF).

       This Report and Recommendation addresses:

       (1) a motion for summary judgment filed by the remaining Defendants (ECF

No. 62);

       (2) Robinson’s motion to appoint counsel, for a preliminary injunction and

declaratory judgment (ECF No. 79);

       (3) Robinson’s motion for a preliminary injunction and declaratory judgment

(ECF No. 68); and

       (4) Robinson’s motion to seal the motion requesting injunctive relief (ECF No.

68).   (ECF No. 67.)
Case 2:18-cv-00009-GJQ-MV ECF No. 98 filed 12/27/19 PageID.1057 Page 2 of 34



      I respectfully recommend that the Court grant the motion for summary

judgment, deny the motions to appoint counsel, for injunctive and declaratory relief,

and to seal, and dismiss this case.

      II.   Factual Allegations

      Robinson’s First and Eighth Amendment claims relate to medical care that he

received in 2016 and 2017.      Several of these claims were dismissed in this Court’s

initial screening opinion.      (ECF No. 5.)    On September 30, 2019, the Court

dismissed Robinson’s claims against Defendants nurse practitioner Weist,

Correctional Officer Moran, and Dr. Stallman.       (ECF No. 89.)    Robinson alleges

that, on March 24, 2017, he missed a 9:15 a.m. health care appointment to pick up

his eyeglasses because he had a toothache. Robinson had a dental appointment at

9:45 a.m. on the same day, and had the dental assistant ask Defendant Knack if he

could pick up his eyeglasses.    Robinson says that Defendant Knack told Robinson to

schedule a new appointment.         Robinson received a misconduct for missing the

appointment.    Robinson claims that the misconduct was written in retaliation for

filing grievances and a lawsuit on healthcare workers.

      Robinson filed a grievance, which was rejected because it related to a

misconduct ticket.   Robinson asserts that, in the past, Defendant Knack had asked

the attending officer to call the unit when white inmates were late for, or missed,

their appointments.     Robinson received his eyeglasses a few days later at a

rescheduled appointment on March 27, 2017.




                                           2
Case 2:18-cv-00009-GJQ-MV ECF No. 98 filed 12/27/19 PageID.1058 Page 3 of 34



        A few days later, on March 31, 2017, Robinson had a nurse appointment for an

infection in his right ear and was given an appointment to see the doctor.   Robinson

says he forgot to ask the nurse for more allergy medication.     So, when he arrived

back on his unit, he asked an officer to call health care and speak to Defendant Knack.

Robinson says Defendant Knack refused to give Robinson any allergy tablets, and

said that Robinson could get them from the store.      Robinson says that Defendant

Knack knew that he was indigent and could not afford the medication.         Robinson

claims that Defendant Knack retaliated against him for filing grievances.

        At Robinson’s May 11, 2017, hearing test, Defendant Eicher told Robinson that

she never received his kites for medical care.   Robinson showed Defendant Eicher a

copy of the kites and she allegedly stated, “[o]h well, write another one, goodbye.”

Robinson asserts that Defendant Eicher was aware of Robinson’s ear infection

because he had been prescribed antibiotics to treat the ear infection.       Robinson

claims that the hearing test was held in a loud area, that he did not hear any of the

initial beeps in the hearing test, and that he was not even aware that the test had

started. Robinson says that Defendant Eicher falsified the hearing test results,

stating that Robinson’s hearing was fine.

        On June 2, 2017, Robinson was told to report to the med-line. When Robinson

arrived, he was told that he would be on med-line to ensure that he take his Cipro.

Robinson says that the med-line is for restricted drugs.   Robinson says that Cipro is

not a restricted medication and that he has never had any problem with Cipro in the

past.   Robinson says that being on med-line would interfere with his ability to attend

                                            3
Case 2:18-cv-00009-GJQ-MV ECF No. 98 filed 12/27/19 PageID.1059 Page 4 of 34



religious services and that his placement on med-line at the direction of Defendant

Knack was retaliatory.

        On June 3, 2017, Robinson arrived at the med-line at 8:30 a.m.     He asked

Defendant Knack to let him take the antibiotic back to his cell, explaining that he

had been allowed to take this medicine in the past.    Defendant Knack refused this

request.   Robinson says that when Defendant Knack gave him the pill cup, she

released the cup before Robinson had it in his hand.     Robinson says he reached to

catch it and his finger brushed very slightly against Defendant Knack’s finger.

Robinson then took the pill and returned to his cell.      Later that day, Robinson

received an assault and battery misconduct ticket and was placed on “non-bond

confinement.”    Robinson filed a grievance asserting that he had been lured to the

med-line so that he could be given a retaliatory misconduct.

        On June 6, 2017, Robinson overslept during the evening med-line by fifteen

minutes.    Robinson says that Officer Depky told Robinson that he could go to the

med-line. Robinson arrived at the med-line at 7:55 p.m., and Defendant McDowell

asked Robinson if he had a pass.   Robinson admitted that he did not, but stated that

he had the permission of Officer Depky.       Robinson says that Defendant McDowell

called Officer Depky and verified that Robinson had permission to go to the med-line

late.   Defendant McDowell then allegedly stated to Robinson, “You assaulted a nurse

at the med-line and then filed a grievance on her.”   Defendant McDowell then wrote

a class II misconduct on Robinson for being out of place. Defendant Moran reviewed

the misconduct with Robinson later that evening.

                                          4
Case 2:18-cv-00009-GJQ-MV ECF No. 98 filed 12/27/19 PageID.1060 Page 5 of 34



         III.   Summary Judgment Standard

         Summary judgment is appropriate when the record reveals that there are no

genuine issues as to any material fact in dispute and the moving party is entitled to

judgment as a matter of law. Fed. R. Civ. P. 56; Kocak v. Comty. Health Partners of

Ohio, Inc., 400 F.3d 466, 468 (6th Cir. 2005). The standard for determining whether

summary judgment is appropriate is “whether the evidence presents a sufficient

disagreement to require submission to a jury or whether it is so one-sided that one

party must prevail as a matter of law.” State Farm Fire & Cas. Co. v. McGowan,

421 F.3d 433, 436 (6th Cir. 2005) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 251-52 (1986)). The court must consider all pleadings, depositions, affidavits,

and admissions on file, and draw all justifiable inferences in favor of the party

opposing the motion. Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475

U.S. 574, 587 (1986); Twin City Fire Ins. Co. v. Adkins, 400 F.3d 293, 296 (6th Cir.

2005).

         IV.    Personal Involvement

         Robinson alleges that Defendant Eicher administered his hearing test on May

11, 2017, and, at that time, he complained to Eicher that he had not been scheduled

for a medical appointment for his ear infection complaint.   Robinson says that Eicher

refused to schedule his medical appointment and falsified the hearing test results.

Robinson argues that his hearing got worse and, in November of 2018, he was

diagnosed as needing a hearing aid in his right ear for the rest of his life.   (ECF No.

83, PageID.916.) Robinson asserts that the May 2017 test results were falsified to


                                          -5-
Case 2:18-cv-00009-GJQ-MV ECF No. 98 filed 12/27/19 PageID.1061 Page 6 of 34



show that he did not need further treatment.    All of Robinson’s claims against Eicher

relate to treatment she allegedly provided on May 11, 2017.

        A party cannot be held liable under Section 1983 absent a showing that the

party personally participated in, or otherwise authorized, approved or knowingly

acquiesced in, the allegedly unconstitutional conduct.    Leach v. Shelby Co. Sheriff,

891 F.2d 1241, 1246 (6th Cir. 1989).

        Defendant Eicher filed an affidavit stating that she did not administer

Robinson’s hearing test and was not involved in Robinson’s medical care on May 11,

2017.    (ECF No. 63-2, PageID.572.) The medical records also show that Defendant

Eicher was not involved in Robinson’s care on May 11, 2017, and that she was not the

nurse who gave him a hearing test on that date.     (Id., PageID.574-5.) The medical

records from that day indicate that RN Bethany Stain administered the hearing test

and generated the resulting report.    (Id.)

        Robinson does not respond to these claims in his response to the motion for

summary judgment. (ECf No. 70.)

        Defendant Eicher has shown there is no genuine issue of material fact as to

Robinson’s claims against her because the evidence before the Court indicates that

she was not involved in his treatment that day.    In the opinion of the undersigned,

Defendant Eicher should be dismissed from this case.

        V.   Exhaustion of Administrative Remedies

        Defendant Knack argues that Robinson failed to exhaust his retaliation claims

regarding the denial of his allergy medication on March 31, 2017, and for making him


                                          -6-
Case 2:18-cv-00009-GJQ-MV ECF No. 98 filed 12/27/19 PageID.1062 Page 7 of 34



obtain his Cipro medication from the med-line in early June of 2017.      A prisoner’s

failure to exhaust his administrative remedies is an affirmative defense, which

Defendants have the burden to plead and prove.        Jones v. Bock, 549 U.S. 199, 212-

16 (2007).     A moving party without the burden of proof need show only that the

opponent cannot sustain his burden at trial.     Morris v. Oldham Cnty. Fiscal Court,

201 F.3d 784, 787 (6th Cir. 2000); Minadeo v. ICI Paints, 398 F.3d 751, 761 (6th Cir.

2005).     A moving party with the burden of proof faces a “substantially higher

hurdle.”     Arnett v. Myers, 281 F.3d 552, 561 (6th Cir. 2002); Cockrel v. Shelby Cnty.

Sch. Dist., 270 F.3d 1036, 1056 (6th Cir. 2001).    “[W]here the moving party has the

burden -- the plaintiff on a claim for relief or the defendant on an affirmative defense

-- his showing must be sufficient for the court to hold that no reasonable trier of fact

could find other than for the moving party.”      Calderone v. United States, 799 F.2d

254, 259 (6th Cir. 1986) (quoting W. Schwarzer, Summary Judgment Under the

Federal Rules: Defining Genuine Issues of Material Fact, 99 F.R.D. 465, 487-88

(1984)).     The Sixth Circuit repeatedly has emphasized that the party with the

burden of proof “must show the record contains evidence satisfying the burden of

persuasion and that the evidence is so powerful that no reasonable jury would be free

to disbelieve it.”   Cockrel, 270 F.3d at 1056 (citing 11 James William Moore, et al.,

Moores Federal Practice § 56.13[1], at 56-138 (3d ed. 2000)).    Accordingly, summary

judgment in favor of the party with the burden of persuasion “is inappropriate when

the evidence is susceptible of different interpretations or inferences by the trier of

fact.”   Hunt v. Cromartie, 526 U.S. 541, 553 (1999).


                                           -7-
Case 2:18-cv-00009-GJQ-MV ECF No. 98 filed 12/27/19 PageID.1063 Page 8 of 34



      Pursuant to the applicable portion of the Prison Litigation Reform Act (PLRA),

42 U.S.C. § 1997e(a), a prisoner bringing an action with respect to prison conditions

under 42 U.S.C. § 1983 must exhaust his available administrative remedies.         Porter

v. Nussle, 534 U.S. 516, 532 (2002); Booth v. Churner, 532 U.S. 731, 733 (2001).        A

prisoner must first exhaust available administrative remedies, even if the prisoner

may not be able to obtain the specific type of relief he seeks in the state administrative

process.   Porter, 534 U.S. at 520; Booth, 532 U.S. at 741; Knuckles El v. Toombs, 215

F.3d 640, 642 (6th Cir. 2000); Freeman v. Francis, 196 F.3d 641, 643 (6th Cir. 1999).

In order to properly exhaust administrative remedies, prisoners must complete the

administrative review process in accordance with the deadlines and other applicable

procedural rules.   Jones, 549 U.S. at 218-19; Woodford v. Ngo, 548 U.S. 81, 90-91

(2006).    “Compliance with prison grievance procedures, therefore, is all that is

required by the PLRA to ‘properly exhaust.’”       Jones, 549 U.S. at 218-19.     In rare

circumstances, the grievance process will be considered unavailable where officers

are unable or consistently unwilling to provide relief, where the exhaustion

procedures may provide relief, but no ordinary prisoner can navigate it, or “where

prison administrators thwart inmates from taking advantage of a grievance process

through machination, misrepresentation, or intimidation.”        Ross v. Blake, 578 U.S.

___, 136 S.Ct. 1850, 1859-60 (2016).

      Michigan Dept. of Corrections (MDOC) Policy Directive 03.02.130 (effective on

July 9, 2007, superseded on March 18, 2019), sets forth the applicable grievance

procedures for prisoners in MDOC custody at the time relevant to this complaint.


                                          -8-
Case 2:18-cv-00009-GJQ-MV ECF No. 98 filed 12/27/19 PageID.1064 Page 9 of 34



Inmates must first attempt to resolve a problem orally within two business days of

becoming aware of the grievable issue, unless prevented by circumstances beyond his

or her control.   Id. at ¶ P.    If oral resolution is unsuccessful, the inmate may proceed

to Step I of the grievance process and submit a completed grievance form within five

business days of the attempted oral resolution.       Id. at ¶¶ P, V. The inmate submits

the grievance to a designated grievance coordinator, who assigns it to a respondent.

Id. at ¶ V.   The Policy Directive also provides the following directions for completing

grievance forms: “The issues should be stated briefly but concisely.          Information

provided is to be limited to the facts involving the issue being grieved (i.e., who, what,

when, where, why, how).         Dates, times, places and names of all those involved in the

issue being grieved are to be included.”        Id. at ¶ R (emphasis in original).   When

prison officials waive enforcement of these procedural rules and instead consider a

non-exhausted claim on its merits, a prisoner’s failure to comply with those rules will

not bar that prisoner’s subsequent federal lawsuit.         Reed-Bey v. Pramstaller, 603

F.3d 322, 325 (6th Cir. 2010).       The Sixth Circuit has explained:

       [A] prisoner ordinarily does not comply with MDOCPD 130—and
       therefore does not exhaust his administrative remedies under the
       PLRA—when he does not specify the names of each person from whom
       he seeks relief. See Reed-Bey v. Pramstaller, 603 F.3d 322, 324-25 (6th
       Cir. 2010) (“Requiring inmates to exhaust prison remedies in the
       manner the State provides—by, say, identifying all relevant
       defendants—not only furthers [the PLRA’s] objectives, but it also
       prevents inmates from undermining these goals by intentionally
       defaulting their claims at each step of the grievance process, prompting
       unnecessary and wasteful federal litigation process.”). An exception to
       this rule is that prison officials waive any procedural irregularities in a
       grievance when they nonetheless address the grievance on the merits.
       See id. at 325.       We have also explained that the purpose of the
       PLRA’s exhaustion requirement “is to allow prison officials ‘a fair

                                             -9-
Case 2:18-cv-00009-GJQ-MV ECF No. 98 filed 12/27/19 PageID.1065 Page 10 of 34



      opportunity’ to address grievances on the merits to correct prison errors
      that can and should be corrected to create an administrative record for
      those disputes that eventually end up in court.” Id. at 324.

Mattox v. Edelman, 851 F.3d 583, 590-91 (6th Cir. 2017). 1

      If the inmate is dissatisfied with the Step I response, or does not receive a

timely response, he may appeal to Step II by obtaining an appeal form within ten

business days of the response, or if no response was received, within ten days after

the response was due.       MDOC Policy Directive 03.02.130 at ¶¶ T, BB.            The

respondent at Step II is designated by the policy, e.g., the regional health

administrator for medical care grievances.     Id. at ¶ DD.

      If the inmate is still dissatisfied with the Step II response, or does not receive

a timely Step II response, he may appeal to Step III using the same appeal form.

Id. at ¶¶ T, FF.    The Step III form shall be sent within ten business days after

receiving the Step II response, or if no Step II response was received, within ten

business days after the date the Step II response was due.       Id. at ¶¶ T, FF.   The

Grievance and Appeals Section is the respondent for Step III grievances on behalf of

the MDOC director.     Id. at ¶ GG.

      “The total grievance process from the point of filing a Step I grievance to

providing a Step III response shall generally be completed within 120 calendar days

unless an extension has been approved.”      Id. at ¶ S.


1      In Mattox, the Sixth Circuit held that a prisoner may only exhaust a claim
“where he notifies the relevant prison . . . staff” regarding the specific factual claim
“giving the prison staff a fair chance to remedy a prisoner’s complaints.”    Id. at 596.
For example, grieving a doctor about his failure to give cardiac catheterization failed
to grieve the claim that the doctor erred by not prescribing Ranexa.

                                         - 10 -
Case 2:18-cv-00009-GJQ-MV ECF No. 98 filed 12/27/19 PageID.1066 Page 11 of 34



         In addition, the grievance policy provides that, where the grievance alleges

conduct that falls under the jurisdiction of the Internal Affairs Division pursuant to

Policy Directive 01.01.140, the prisoner may file his Step I grievance directly with the

inspector of the institution in which the prisoner is housed, instead of with the

grievance coordinator, as set forth in ¶ W of Policy Directive 03.02.130.    Id. at ¶ R.

In such instances, the grievance must be filed within the time limits prescribed for

filing grievances at Step I.     Id.   Regardless of whether the grievance is filed with

the grievance coordinator or the inspector, the grievance will be referred to the

Internal Affairs Division for review and will be investigated in accordance with

MDOC Policy Directive 01.01.140.         The prisoner will be promptly notified that an

extension of time is needed to investigate the grievance.     Id.

         The Court has considered two grievance filed by Robinson relating to his claims

against Defendant Knack.        In grievance KCF-17-04-0279-12Z, which is dated April

2, 2017, Robinson asserted that, on March 31, 2017, Defendant Knack told him to

purchase allergy medicine at the prison store instead of giving him the tablets upon

request.    (ECF No. 63-4, PageID.616.) The grievance was rejected for containing

multiple issues.        (Id., PageID.617.)    However, the Step II grievance was not

rejected, but was denied on the merits of Robinson’s claims.    (Id., PageID.615.) The

denial stated that Robinson had requested allergy tablets for ear pain.            (Id.)

Robinson was examined by medical staff and it was determined that his ears were

normal.     (Id.)    Robinson was told to purchase allergy medicine from the prison

store.    (Id.)     It was noted that Robinson had a prescription for Tylenol for pain.


                                             - 11 -
Case 2:18-cv-00009-GJQ-MV ECF No. 98 filed 12/27/19 PageID.1067 Page 12 of 34



(Id.) At Step III, the Step II response was reviewed and upheld, and the grievance

appeal was denied.    (Id., PageID.613.) The denial at Step III is dated September 13,

2017.    (Id.)

        Defendants, citing Woodford, 548 U.S. at 94-5, assert that the complaint voiced

in this grievance was not exhausted because this lawsuit was filed before the

completion of Robinson’s Step III appeal.     (ECF No. 63, PageID.554.) The docket in

this case indicates that this lawsuit was filed on January 31, 2018.             Thus,

Defendants’ argument about the timing of the lawsuit appears to be incorrect.

        A review of the record indicates that Robinson did exhaust this claim against

Knack.      Robinson’s Step I Step I grievance was rejected.          (ECF No. 63-4,

PageID.616.) But, at Step II, the grievance was denied on the merits of the claim

asserted by Robinson.        (Id. PageID.615.)      The Step III response denied the

grievance based upon the Step II response.      (Id. PageID.613.) Robinson’s grievance

was not rejected at Step II or Step III.   Where the prison rejects a grievance at Step

I, or at Step II, but then denies the grievance at the last Step on the merits, the

grievance is considered properly filed and exhausted because the last decision

addressing the factual basis of the grievance is a denial of the grieved claims and not

a procedural rejection.   Reynolds-Bey v. Harris, 428 F. App’x 493, 502 (6th Cir. 2011)

(applying habeas rules regarding exhaustion to administrative grievances by finding

that the final Step III response is equivalent to the decision made by the last state

court in a habeas action.)




                                           - 12 -
Case 2:18-cv-00009-GJQ-MV ECF No. 98 filed 12/27/19 PageID.1068 Page 13 of 34



      It is respectfully recommended that the Court find that Robinson exhausted

his claim against Defendant Knack involving the alleged denial of allergy medication

on March 31, 2017.

      On June 3, 2017, Robinson filed grievance KCF-17-06-0473-28C. Robinson

stated at Step I that Defendant Knack required him to get Cipro medication at the

med-line for a two-week period.     (ECF No. 63-4, PageID.610.) Although Robinson

asserted that he did not believe that Defendant Knack ordered the detail, he believes

she conspired to inconvenience his religious service in violation of his First

Amendment rights.       (Id.) The Step I grievance was rejected for containing multiple

issues.   (Id., PageID.611.) The rejection was upheld at Step II and Step III.    (Id.,

PageID.607, 609.) Therefore, Robinson did not properly exhaust his claim against

Defendant Knack for requiring him to get his Cipro medication at the med-line in

early June of 2017. 2

      Thus, in summary, the undersigned respectfully recommends that the Court

find that Robinson (1) exhausted his claim against Defendant Knack involving the

alleged denial of allergy medication on March 31, 2017, and (2) failed to exhaust his

claim against Knack for requiring him to get Cipro medication at the med-line in

early June of 2017 because that claim was rejected at all steps.

      VI.   Retaliatory Misconduct Tickets




2      Defendant Knack also states that Robinson’s physician ordered the restriction
at issue here, and that she lacked authority to change that restriction. (ECF No. 63-
6, PageID.627.) This assertion is not contested by Robinson in his response and
constitutes another reason to dismiss this claim.

                                          - 13 -
Case 2:18-cv-00009-GJQ-MV ECF No. 98 filed 12/27/19 PageID.1069 Page 14 of 34



        Robinson says that he received several retaliatory misconduct tickets.

Robinson was found guilty on each of the misconduct tickets.          There are three

misconduct tickets that remain at issue in this case:

        (1) Health Service Officer Chappa, who is not a party in this action, issued

Robinson a misconduct ticket for being out of place when he missed his March 24,

2017, eyeglass appointment.       Robinson admits that he slept in and missed the

appointment.

        (2) Defendant Knack issued Robinson an assault and battery misconduct on

June 3, 2017, after Robinson forcefully grabbed a cup of his Cipro medicine from her

hand.    Robinson denies that he used force and assaulted Defendant Knack.

        (3) Defendant McDowell issued Robinson a misconduct ticket for being out of

place on June 6, 2017, when Robinson arrived late to the med-line because he

overslept and had not received permission to go to the med-line late.         Robinson

claims that corrections officer Depky gave him permission to go to the med-line late.

Depky denies that he gave Robinson permission.

        Retaliation based upon a prisoner’s exercise of his or her constitutional rights

violates the Constitution. Thaddeus-X v. Blatter, 175 F.3d 378, 394 (6th Cir. 1999).

In order to set forth a First Amendment retaliation claim, a plaintiff must establish

that: (1) he was engaged in protected conduct; (2) an adverse action was taken against

him that would deter a person of ordinary firmness from engaging in that conduct;

and (3) the adverse action was motivated, at least in part, by the protected conduct.

Id.   “Once the plaintiff has met his burden of establishing that his protected conduct


                                         - 14 -
Case 2:18-cv-00009-GJQ-MV ECF No. 98 filed 12/27/19 PageID.1070 Page 15 of 34



was a motivating factor behind any harm, the burden of production shifts to the

defendant.”   Id. at 399 (citing Mount Healthy City Sch. Dist. Bd. of Educ. v. Doyle,

429 U.S. 274 (1977)). “If the defendant can show that he would have taken the same

action in the absence of the protected activity, he is entitled to prevail on summary

judgment.” Id.

      A. Analysis of First Retaliatory Misconduct Ticket

      Health Services Officer Chappa issued Robinson the Class II misconduct ticket

for missing his mandatory Health Services appointment on March 24, 2017. 3 (ECF

No. 63-6, PageID.630.) Robinson pled guilty to the misconduct and admitted in his

complaint that he missed his appointment because he overslept. (Id., PageID.631-

632.) Lt. Bumstead, the hearing officer, found Robinson guilty of this misconduct

and sentenced him to 3 hours of extra duty.      (Id., PageID.631.) None of the current

or former defendants in this case was involved in issuing Robinson the misconduct

ticket for being out of place after he missed his medical appointment or adjudicating

him guilty. In addition, Robinson does not allege a conspiracy between the named

defendants and Chappa.      Thus, this misconduct ticket cannot serve as the basis for

a retaliation claim in this case.




3     Violations of written rules within the MDOC are classified as either Class I,
Class II or Class III Misconducts. Class I consists of the most severe violations, and
Class III consists of the least severe. While Class I Misconducts are considered
“major” misconducts and are “subject to all hearing requirements set forth in MCL
791.252”, Class II and III Misconducts are considered “minor” misconducts and are
“subject to all requirements currently set forth in Department Administrative Rules
and policy directives for ‘minor’ misconducts.”        MDOC Policy Directive (PD)
03.03.103 ¶ B (eff. date 07/01/18).

                                        - 15 -
Case 2:18-cv-00009-GJQ-MV ECF No. 98 filed 12/27/19 PageID.1071 Page 16 of 34



      B. Analysis of Second Retaliatory Misconduct Ticket

      Defendant Knack issued a Class I assault and battery misconduct ticket to

Robinson on June 3, 2017, for “rapidly swip[ing] his hand from his side, forcefully

grabbing the cup and striking my hand.             Inmate Robinson at no time excused

himself or apologized for the contact.”   (Id., PageID.633.) After pleading not guilty,

Robinson was given a hearing before a hearing officer and found guilty.           (Id.,

PageID.634.) Robinson received 10 days of toplock (confinement to quarters) and 30

days loss of privileges.   (Id.)

      A copy of the associated hearing report and findings is shown below.




                                          - 16 -
Case 2:18-cv-00009-GJQ-MV ECF No. 98 filed 12/27/19 PageID.1072 Page 17 of 34




(Id., PageID.634.)

      As reflected in the report, Robinson arguably asserted to the hearing officer

that Knack was retaliating against him. The hearing officer, however, found that

Knack was credible and found Robinson guilty.     (Id.)

      The question before the Court is whether the hearing officer’s factual findings

are entitled to preclusive effect. A prisoner’s claim that he was falsely accused of a


                                        - 17 -
Case 2:18-cv-00009-GJQ-MV ECF No. 98 filed 12/27/19 PageID.1073 Page 18 of 34



major misconduct is barred where there has been a finding of guilt. See Peterson v.

Johnson, 714 F.3d 905, 917 (6th Cir. 2013) (holding that a factual finding in a major

misconduct proceeding has preclusive effect and is not subject to challenge in a § 1983

action). However, as the Sixth Circuit subsequently qualified in Roberson v. Torres,

770 F.3d 398 (6th Cir. 2014), not every factual finding is entitled to preclusive

effect. Instead,

      the question of preclusion cannot be resolved categorically, as it turns
      on case-specific factual questions such as what issues were actually
      litigated and decided, and whether the party to be precluded had
      sufficient incentives to litigate those issues and a full and fair
      opportunity to do so—not just in theory, but in practice. [Peterson, 714
      F.3d] at 916-17. It likewise turns on the court’s “sense of justice and
      equity,” Blonder-Tongue Labs., v. Univ. of Ill. Found., 402 U.S. 313, 334
      (1971), which may require a case-by-case analysis of surrounding
      circumstances.

Roberson, 770 F.3d at 404-05.

      In Maben v. Thelen, 887 F.3d 252 (6th Cir. 2018), the Sixth Circuit further

clarified the limitations of the preclusion doctrine, as follows:

      To determine whether we must give preclusive effect to “factfinding from
      Michigan prison hearings,” we look to four requirements, all of which
      must be met: (1) the state agency “act[ed] in a ‘judicial capacity’”; (2) the
      hearing officer “resolved a disputed issue of fact that was properly before
      it”; (3) the prisoner “had an adequate opportunity to litigate the factual
      dispute”; and, (4) if these other three requirements are met, we must
      “give the agency’s finding of fact the same preclusive effect it would be
      given in state courts.” Peterson v. Johnson, 714 F.3d 905, 911-13 (6th
      Cir. 2013) (internal citation and quotation marks omitted).

      In Peterson, the Court considered, as a matter of first impression,
      whether a hearing officer’s factual determination at a Michigan major
      misconduct hearing has preclusive effect in litigation brought by a
      prisoner under § 1983. Id. at 908, 911. The Court concluded that,
      because all four requirements were met, the “hearing officer’s factual
      finding that [the prisoner] was the one who grabbed [the officer’s] hand


                                          - 18 -
Case 2:18-cv-00009-GJQ-MV ECF No. 98 filed 12/27/19 PageID.1074 Page 19 of 34



      precludes a contrary finding in federal court.” Id. at 917. In Roberson
      v. Torres, the Court considered the same issue, and identified the four
      requirements listed above. 770 F.3d 398, 403-04 (6th Cir. 2014). The
      Court said that Peterson does not mean that “any factual findings by a
      hearing officer in a major-misconduct hearing in a Michigan prison are
      to be accorded preclusive effect.” Id. at 404. “Peterson is not a blanket
      blessing on every factual finding in a major-misconduct hearing.” Id.

             Indeed, the question of preclusion cannot be resolved
             categorically, as it turns on case-specific factual questions
             such as what issues were actually litigated and decided,
             and whether the party to be precluded had sufficient
             incentives to litigate those issues and a full and fair
             opportunity to do so—not just in theory, but in practice. It
             likewise turns on the court’s sense of justice and equity,
             which may require a case-by-case analysis of surrounding
             circumstances.

      Id. at 404-05 (internal citations and quotation marks omitted). The
      Court declined to decide the preclusion question, and remanded the case
      to the district court to consider the argument for the first time. Id. at
      405. The Court instructed the district court to “give particular
      attention to the fairness and accuracy of the factual findings made by
      the major-misconduct hearing officer.” Id. The Court advised that
      “[n]umerous inquiries may be relevant to the district court’s analysis,”
      like “why the hearing officer refused to review the alleged video of the
      incident, whether the hearing officer provided a sufficient and
      reasonable basis for her factual findings, and whether the testimony of
      other witnesses corroborated the accounts provided by either [the
      prisoner] or [the officer].” Id. at 405.

Maben, 887 F. 3d at 259.

      The Maben court expressly rejected the application of Peterson/ Roberson

preclusion to minor misconduct proceedings in Michigan, both because the state

agency was not acting in a judicial capacity and because the prisoner in such

proceedings does not have an adequate opportunity to litigate the factual

dispute. Id. at 261.

      A review of the Class I misconduct proceeding shows that each of the factors


                                        - 19 -
Case 2:18-cv-00009-GJQ-MV ECF No. 98 filed 12/27/19 PageID.1075 Page 20 of 34



set forth in Peterson and Maben was met, thus leading to the conclusion that the

hearing officer’s decision has preclusive effect.   First, the prison conducted the

hearing in a judicial capacity. Second, the dispute issue was properly before the

hearing officer. Indeed, in order to find Robinson guilty, the hearing officer had to

conclude that Knack’s version of events was true and that Robinson’s version was

not. Third, Robinson had an opportunity to litigate this issue. He was read the

misconduct ticket and was confronted with the evidence against him. Robinson had

the chance to present evidence and argument to the hearing officer. Robinson also

had the opportunity to appeal the finding. 4 In the opinion of the undersigned, the

Court should give preclusive effect to the hearing officer’s decision and dismiss

Robinson’s retaliation claim against Defendant Knack on the assault and battery

misconduct ticket.

      C. Analysis of Third Retaliatory Misconduct Ticket

      Defendant McDowell issued Robinson a Class II misconduct ticket for being

out of place on June 6, 2017. (ECF No. 1-3, PageID.70. 5) In a grievance Robinson

filed in relation to this ticket, he admitted that he overslept and arrived late to the

med-line.    (Id. PageID.71.) Robinson claims that he had permission from

Correctional Officer Depky to arrive late.       (Id.)   Correctional Officer Depky,

however, denies that he gave Robinson permission to go the med-line after Robinson


4     Robinson’s request for a rehearing was returned because he submitted it too
late. (ECF No. 1-3, PageID.69, 93.)

5     The Court has received a copy of the misconduct ticket in this matter, but not
a copy of the hearing report and findings of the hearing officer.

                                        - 20 -
Case 2:18-cv-00009-GJQ-MV ECF No. 98 filed 12/27/19 PageID.1076 Page 21 of 34



overslept on June 6, 2017. (ECF No. 63-8, PageID.641.) Depky stated that he told

Defendant McDowell over the telephone that Robinson was not given permission to

go the med-line. (Id.)

      Defendants argue that Robinson has failed to offer any proof, other than

conclusory statements, to show a causal connection between some protected conduct

by Robinson and the adverse action at issue here, i.e. the misconduct ticket written

by McDowell.     (ECF No. 63, PageID.559-60.)        Proof of a causal connection is

required.   See Thaddeus-X, 175 F.3d at 394 (setting forth elements of retaliation

claim).

      Robinson’s complaint asserts that McDowell made statements indicating that

he was writing a misconduct ticket against Robinson because Robinson had assaulted

a nurse and then written a grievance on her.      (ECF No. 1, PageID.20.) Robinson’s

response to Defendants’ motion for summary judgment fails to address this issue.

Thus, Robinson’s only offer of proof on this issue is found in his complaint.

      The first question the Court must consider is whether Robinson’s complaint

constitutes an affidavit or declaration that would satisfy the requirements of Fed. R.

Civ. P. 56(c)(4). The Court recognizes that “[i]n recent years, many prisoners have

filed “verified” complaints to avoid dismissal on summary judgment.” Sanford v.

Mullins, No. 1:16-CV-1431, 2019 WL 5006034, at *4 (W.D. Mich. Sept. 23, 2019),

report and recommendation adopted, No. 1:16-CV-1431, 2019 WL 4986101 (W.D.

Mich. Oct. 8, 2019) (declining to rely upon unsworn, so-called “verified” complaint for

purposes of summary judgment because “homespun” declaration failed to meet the


                                         - 21 -
Case 2:18-cv-00009-GJQ-MV ECF No. 98 filed 12/27/19 PageID.1077 Page 22 of 34



requirements of 28 U.S.C. § 1746).          Here, the “verification” on the last page

Robinson’s complaint states that it is sworn under penalty of perjury. (ECF No. 1,

PageID.41.)     Although the complaint is not notarized, it is likely sufficient for

purposes of ruling on Defendants’ motion for summary judgment.              And the

statements Robinson alleges were made by McDowell are sufficient to establish a

genuine issue of material fact as to causal connection.

       In the opinion of the undersigned, Robinson’s claim against McDowell should,

nevertheless, be dismissed.      As noted in Thaddeus-X, 175 F.3d at 394, “[i]f the

defendant can show that he would have taken the same action in the absence of the

protected activity, he is entitled to prevail on summary judgment.”          Thus, a

defendant facing a retaliation claim has what amounts to an affirmative defense at

the summary judgment stage.        Here, McDowell offers an explanation that appears

to qualify.   In his affidavit, he states the following:




(ECF No. 63-7, PageID.637.)

       Thus, McDowell asserts that he would have written the misconduct on

Robinson regardless of any grievance or any other factor. Robinson offers nothing to


                                           - 22 -
Case 2:18-cv-00009-GJQ-MV ECF No. 98 filed 12/27/19 PageID.1078 Page 23 of 34



counter this claim. Robinson could argue (but has not done so) that McDowell’s

affirmative defense is based on the truth of Correctional Officer Depky’s statement,

and, as a result, a genuine issue of material fact remains. The undersigned is not

required to mine the case to find genuine issues of material fact. Here, McDowell

has asserted facts that, if true, would satisfy the affirmative defense set forth in

Thaddeus-X. Depky, who is not a defendant here, offers facts that corroborate and

support McDowell’s account.     The undersigned can only find a genuine issue of

material fact by inferring arguments that Robinson might have made. The Court is

not required to go these lengths to deny a motion for summary judgment.

Accordingly, the undersigned respectfully recommends that the retaliation claim

against Defendant McDowell be dismissed.

      VII.   Eighth Amendment Medical Claims

      Robinson claims that Defendant Knack failed to provide him with appropriate

treatment for his ear infection and forced him to obtain his Cipro medication from the

med-line instead of allowing him to keep the medication on his person.

      The Eighth Amendment prohibits the infliction of cruel and unusual

punishment against those convicted of crimes.       U.S. Const. amend. VIII.      The

Eighth Amendment obligates prison authorities to provide medical care to

incarcerated individuals, as a failure to provide such care would be inconsistent with

contemporary standards of decency.    Estelle v. Gamble, 429 U.S. 102, 103-04 (1976).

The Eighth Amendment is violated when a prison official is deliberately indifferent




                                        - 23 -
Case 2:18-cv-00009-GJQ-MV ECF No. 98 filed 12/27/19 PageID.1079 Page 24 of 34



to the serious medical needs of a prisoner.   Id. at 104-05; Comstock v. McCrary, 273

F.3d 693, 702 (6th Cir. 2001).

      A claim for the deprivation of adequate medical care has an objective and a

subjective component. Farmer v. Brennan, 511 U.S. 825, 834 (1994).      To satisfy the

objective component, the plaintiff must allege that the medical need at issue is

sufficiently serious.   Id.   In other words, the inmate must show that he is

incarcerated under conditions posing a substantial risk of serious harm.      Id.   The

objective component of the adequate medical care test is satisfied “[w]here the

seriousness of a prisoner’s need[ ] for medical care is obvious even to a lay person.”

Blackmore v. Kalamazoo Cty., 390 F.3d 890, 899 (6th Cir. 2004).      If the plaintiff’s

claim, however, is based on “the prison’s failure to treat a condition adequately, or

where the prisoner’s affliction is seemingly minor or non-obvious,” Blackmore, 390

F.3d at 898, the plaintiff must “place verifying medical evidence in the record to

establish the detrimental effect of the delay in medical treatment,” Napier v. Madison

Cty., 238 F.3d 739, 742 (6th Cir. 2001) (internal quotation marks omitted).

      The subjective component requires an inmate to show that prison officials have

“a sufficiently culpable state of mind in denying medical care.” Brown v. Bargery,

207 F.3d 863, 867 (6th Cir. 2000) (citing Farmer, 511 U.S. at 834).        Deliberate

indifference “entails something more than mere negligence,” Farmer, 511 U.S. at 835,

but can be “satisfied by something less than acts or omissions for the very purpose of

causing harm or with knowledge that harm will result.”      Id. Under Farmer, “the

official must both be aware of facts from which the inference could be drawn that a


                                        - 24 -
Case 2:18-cv-00009-GJQ-MV ECF No. 98 filed 12/27/19 PageID.1080 Page 25 of 34



substantial risk of serious harm exists, and he must also draw the inference.”    Id. at

837.

       Not every claim by a prisoner that he has received inadequate medical

treatment states a violation of the Eighth Amendment.     Estelle, 429 U.S. at 105.   As

the Supreme Court explained:

       [A]n inadvertent failure to provide adequate medical care cannot be said
       to constitute an unnecessary and wanton infliction of pain or to be
       repugnant to the conscience of mankind. Thus, a complaint that a
       physician has been negligent in diagnosing or treating a medical
       condition does not state a valid claim of medical mistreatment under the
       Eighth Amendment.          Medical malpractice does not become a
       constitutional violation merely because the victim is a prisoner. In
       order to state a cognizable claim, a prisoner must allege acts or
       omissions sufficiently harmful to evidence deliberate indifference to
       serious medical needs.

Id. at 105-06 (quotations omitted).     Thus, differences in judgment between an

inmate and prison medical personnel regarding the appropriate medical diagnoses or

treatment are not enough to state a deliberate indifference claim.        Sanderfer v.

Nichols, 62 F.3d 151, 154-55 (6th Cir. 1995); Ward v. Smith, No. 95-6666, 1996 WL

627724, at *1 (6th Cir. Oct. 29, 1996). This is so even if the misdiagnosis results in

an inadequate course of treatment and considerable suffering.             Gabehart v.

Chapleau, No. 96-5050, 1997 WL 160322, at *2 (6th Cir. Apr. 4, 1997).

       The Sixth Circuit distinguishes “between cases where the complaint alleges a

complete denial of medical care and those cases where the claim is that a prisoner

received inadequate medical treatment.” Westlake v. Lucas, 537 F.2d 857, 860 n.5

(6th Cir. 1976).   If “a prisoner has received some medical attention and the dispute

is over the adequacy of the treatment, federal courts are generally reluctant to second

                                        - 25 -
Case 2:18-cv-00009-GJQ-MV ECF No. 98 filed 12/27/19 PageID.1081 Page 26 of 34



guess medical judgments and to constitutionalize claims which sound in state tort

law.”   Id.; Rouster v. Saginaw Cty., 749 F.3d 437, 448 (6th Cir. 2014); Perez v.

Oakland Cty., 466 F.3d 416, 434 (6th Cir. 2006); Kellerman v. Simpson, 258 F. App’x

720, 727 (6th Cir. 2007); McFarland v. Austin, 196 F. App’x 410 (6th Cir. 2006);

Edmonds v. Horton, 113 F. App’x 62, 65 (6th Cir. 2004); Brock v. Crall, 8 F. App’x

439, 440 (6th Cir. 2001); Berryman v. Rieger, 150 F.3d 561, 566 (6th Cir. 1998).

“Where the claimant received treatment for his condition, as here, he must show that

his treatment was ‘so woefully inadequate as to amount to no treatment at all.’”

Mitchell v. Hininger, 553 F. App’x 602, 605 (6th Cir. 2014) (quoting Alspaugh v.

McConnell, 643 F.3d 162, 169 (6th Cir. 2011)).   He must demonstrate that the care

he received was “so grossly incompetent, inadequate, or excessive as to shock the

conscience or to be intolerable to fundamental fairness.” Miller v. Calhoun Cty., 408

F.3d 803, 819 (6th Cir. 2005) (quoting Waldrop v. Evans, 871 F.2d 1030, 1033 (11th

Cir. 1989)).

        For purposes of this motion, Defendant Knack concedes that Robinson’s ear

condition presented a serious medical need. Defendant Knack argues that Robinson

cannot show that she acted with deliberate indifference toward his medical needs.

Defendant Knack states that, as a registered nurse, she is responsible for treating

chronic, acute, surgical, and medical needs of prisoners.          (ECF No. 63-6,

PageID.625.) She does not diagnosis medical conditions. 6 (Id.)


6    As previously stated, Robinson failed to exhaust his claim that Defendant
Knack required him to get Cipro medication from the med-line. Even if he had
exhausted that claim, Robinson cannot support a violation of the Eighth Amendment

                                       - 26 -
Case 2:18-cv-00009-GJQ-MV ECF No. 98 filed 12/27/19 PageID.1082 Page 27 of 34



        Robinson complains that Defendant Knack failed to properly diagnose his ear

condition.   Robinson has received extensive medical care and treatment at the

prison.   The medical records show that Robinson ears were checked repeatedly in

2017, by health care staff.    In the opinion of the undersigned, Robinson cannot

establish that Defendant Knack acted with deliberate indifference to any serious

medical condition. This is true even if Defendant Knack made a mistake in failing

to properly treat Robinson’s ear condition.

        After Robinson complained of right ear pain on February 3, 2017, he was

examined by health care staff.    (ECF No. 49-2, PageID.361.) He was assessed as

having an earache with “[p]otential for altered sensory perception.”             (Id.,

PageID.362, 393.) He was informed to call health care if his symptoms became more

severe.   (Id.)

        On February 22, 2017, Robinson was scheduled for an appointment with health

care after he complained of ear pain. (Id., PageID.376.) Robinson was examined for

multiple medical concerns on March 2, 2017.      (Id., PageID.377-390.)

        Robinson’s ears were checked on March 22, 2017, and a recheck was scheduled.

(Id., PageID.398-400.)   Robinson was taking Tylenol for pain.      (Id., PageID.400.)

His pain medication was increased and he was instructed to refrain from Q-tip use.

(Id.)




by the requirement to obtain his Cipro medication from the med-line. In addition,
Defendant Knack further states that she did not order Robinson to get his Cipro
medication from the med-line. (ECF No. 63-6, PageID.627.) That was ordered by
the physician and she was not authorized to override that decision. (Id.)

                                        - 27 -
Case 2:18-cv-00009-GJQ-MV ECF No. 98 filed 12/27/19 PageID.1083 Page 28 of 34



        Defendant Knack examined Robinson for complaints of back and knee pain on

March 23, 2017.      (Id., PageID.401.) Robinson was examined for complaints of an

ear infection on March 31, 2017.        (Id., PageID.409.) There was no indication that

Robinson had any infection.        (Id., PageID.410.)

        On April 27, 2017, after Robinson complained of congestion in his ears, ringing,

and “rice crispy sounds”, Dr. Stallman ordered a hearing test and prescribed the

medication Ceftin.    (Id. and ECF No. 49-2, PageID.429-431.) On May 19, 2017, Dr.

Stallman documented the hearing test results, noting that serous otitis was unlikely.

(Id., and at PageID.444-446.)         Dr. Stallman ordered another hearing test in 6

months for comparison.     (Id.)

        In the opinion of the undersigned, Robinson has failed to establish that

Defendant Knack acted with deliberate indifference to Robinson’s complaints of ear

pain.   Defendant Knack, other nurses, and other health care providers examined

Robinson for complaints regarding his ears and treated him for ear pain.      Robinson

has failed to place verifying medical evidence into the record to establish any

detrimental effect from the treatment that he received based upon decisions made by

Defendant Knack.      The record establishes only that Robinson disagreed with the

treatment that he received.    In the opinion of the undersigned, Robinson has failed

to show that Defendant Knack acted with deliberate indifference.




                                            - 28 -
Case 2:18-cv-00009-GJQ-MV ECF No. 98 filed 12/27/19 PageID.1084 Page 29 of 34



      VIII.   Qualified Immunity

      Robinson argues that on March 31, 2017, Defendant Knack retaliated against

him when she told him to purchase allergy medicine from the prison store.

Government officials, performing discretionary functions, generally are shielded from

liability for civil damages insofar as their conduct does not violate clearly established

statutory or constitutional rights of which a reasonable person would have known.

Dietrich v. Burrows, 167 F.3d 1007, 1012 (6th Cir. 1999); Harlow v. Fitzgerald, 457

U.S. 800, 818 (1982).     An “objective reasonableness” test is used to determine

whether the official could reasonably have believed his conduct was lawful.    Dietrich,

167 F.3d at 1012; Anderson v. Creighton, 483 U.S. 635, 641 (1987).            “Qualified

immunity balances two important interests-the need to hold public officials

accountable when they exercise power irresponsibly and the need to shield officials

from harassment, distraction, and liability when they perform their duties

reasonably.” Pearson v. Callahan, 555 U.S. 223, 231 (2009).

      In making a qualified immunity determination the court must decide whether

the facts as alleged or shown make out a constitutional violation or whether the right

that was allegedly violated was a clearly established right at the time of the alleged

misconduct.   Id. at 232-233.   If the court can conclude that either no constitutional

violation occurred or that the right was not clearly established, qualified immunity is

warranted.    The court may consider either approach without regard to sequence.

Id.




                                         - 29 -
Case 2:18-cv-00009-GJQ-MV ECF No. 98 filed 12/27/19 PageID.1085 Page 30 of 34



      Robinson says that Defendant Knack retaliated against him when she told him

that he could purchase allergy medication at the prison store.    Robinson says that

Defendant Knack could have given him allergy medication. In the opinion of the

undersigned, Robinson has failed to show that Defendant Knack’s statement was

motivated by a desire to retaliate against him or that the statement rose to the level

of adverse action.   Thaddeus-X, 175 F.3d at 394.      Robinson fails to allege facts

showing a causal connection between the statement and his grievance filings.     Id.

      Moreover, Defendant Knack did not have authority to prescribe Robinson

allergy medication. Defendant Knack checked Robinson’s ears on March 22, 2017,

and March 31, 2017. (ECF No. 63-6, PageID.626.) Defendant Knack determined

that there was no infection in Robinson’s ears.   (Id.) Robinson was not prescribed

with allergy medication by the physician who examined him.     (Id., PageID.627.) As

an RN, Defendant Knack does not diagnose medical conditions, but administers

medication and treatment as ordered by medical staff.    (Id., at PageID.625.) Since

the physician did not prescribe allergy medication for Robinson, Defendant Knack did

not have authority to provide that medication to Robinson.   Informing Robinson that

he could purchase the over-the-counter medication from the prison store was not a

retaliatory act. In the opinion of the undersigned, Defendant Knack is entitled to

the defense of qualified immunity on Robinson’s claim that she retaliated against him

when she informed him that he could purchase allergy medication at the prison store.




                                        - 30 -
Case 2:18-cv-00009-GJQ-MV ECF No. 98 filed 12/27/19 PageID.1086 Page 31 of 34



      IX.   Motion For Preliminary Injunction and Declaratory Relief

      Robinson says that he is being denied access to the Courts.        Robinson argues

that he is not able to effectively litigate because he is limited to only 5 sheets of paper

per week and he needs 50 sheets of paper per week.        As a result, Robinson requests

appointment of counsel.    Robinson also moves for injunctive relief against librarians

Trowbridge and Foster.      Neither of these individuals, as Robinson recognizes, are

defendants in this case.     Robinson makes a number of complaints against these

individuals.   Those include being denied envelopes, paper, carbon paper, speaking

with the wrong tone, using racial slurs, asking for too much information when he

requests photocopies, and taking too much time to make photocopies.           In addition,

Robinson requests that the court seal his motion to prevent retaliation against him.

      Preliminary injunctions are “one of the most drastic tools in the arsenal of

judicial remedies.”   Bonnell v. Lorenzo, 241 F.3d 800, 808 (6th Cir. 2001) (quoting

Hanson Trust PLC v. ML SCM Acquisition Inc., 781 F.2d 264, 273 (2d Cir. 1986)).

The issuance of preliminary injunctive relief is committed to the discretion of the

district court. Ne. Ohio Coal. v. Blackwell, 467 F.3d 999, 1009 (6th Cir. 2006); Nader

v. Blackwell, 230 F.3d 833, 834 (6th Cir. 2000).

      In exercising that discretion, a court must consider whether Robinson has

established the following elements: (1) a strong or substantial likelihood of success on

the merits; (2) the likelihood of irreparable injury if the preliminary injunction does

not issue; (3) the absence of harm to other parties; and (4) the protection of the public

interest by issuance of the injunction.     Id.    These factors are not prerequisites to


                                          - 31 -
Case 2:18-cv-00009-GJQ-MV ECF No. 98 filed 12/27/19 PageID.1087 Page 32 of 34



the grant or denial of injunctive relief, but factors that must be “carefully balanced”

by the district court in exercising its equitable powers.       Frisch’s Rest., Inc. v.

Shoney’s, Inc., 759 F.2d 1261, 1263 (6th Cir. 1985); Ne. Ohio Coal., 467 F.3d at 1009.

Moreover, where a prison inmate seeks an order enjoining state prison officials, the

court is required to proceed with the utmost care and must recognize the unique

nature of the prison setting.   Glover v. Johnson, 855 F.2d 277, 284 (6th Cir. 1988);

Kendrick v. Bland, 740 F.2d 432, 438 n.3 (6th Cir. 1984).          The party seeking

injunctive relief bears a heavy burden of establishing that the extraordinary and

drastic remedy sought is appropriate under the circumstances.            Overstreet v.

Lexington-Fayette Urban Cnty. Gov’t, 305 F.3d 566, 573 (6th Cir. 2002); Stenberg v.

Cheker Oil Co., 573 F.2d 921, 925 (6th Cir. 1978).

      In the opinion, of the undersigned, for the reasons previously stated, Robinson

has failed to show a likelihood of success on the merits of his underlying claims.    In

addition, Robinson has failed to show that he is being denied access to the courts.   In

order to state a viable claim for interference with his access to the courts, Robinson

must show “actual injury.” Lewis v. Casey, 518 U.S. 343, 349 (1996); Talley-Bey v.

Knebl, 168 F.3d 884, 886 (6th Cir. 1999).            In other words, Robinson must

demonstrate that the shortcomings in the prison legal assistance program or lack of

legal materials have hindered, or are presently hindering, his efforts to pursue a

nonfrivolous legal claim. Lewis, 518 U.S. at 351-53. Robinson has failed to make

that showing.




                                        - 32 -
Case 2:18-cv-00009-GJQ-MV ECF No. 98 filed 12/27/19 PageID.1088 Page 33 of 34



      Moreover, requests injunctive relief that are unrelated to the underlying action

are not appropriate. De Beers Consol. Mines Ltd. v. United States, 325 U.S. 212, 220

(1945) (preliminary injunction appropriate to grant relief of “the same character as

that which may be granted finally,” but inappropriate where the injunction “deals

with a matter lying wholly outside of the issues in the suit.”) Robinson requests

injunctive relief against individuals who are not parties to this action.

      In addition, Robinson has not shown that he needs representation of counsel.

Indigent parties in civil cases have no constitutional right to a court-appointed

attorney.    Abdur-Rahman v. Michigan Dep’t of Corr., 65 F.3d 489, 492 (6th Cir.

1995); Lavado v. Keohane, 992 F2d 601, 604-05 (6th Cir. 1993). Appointment of

counsel is a privilege that is justified only in exceptional circumstances.        In

determining whether to exercise its discretion, the Court should consider the

complexity of the issues, the procedural posture of the case, and Robinson’s apparent

ability to prosecute the action without the help of counsel. Lavado, 992 F.2d at 606.

In the opinion of the undersigned, Robinson has proven that he can represent his

interests in this matter.

      In the opinion of the undersigned, Robinson’s request for injunctive relief and

for appointment of counsel (ECF No. 79), and to seal his motion7 (ECF No. 67) should

be denied.


7     “Judicial records are presumptively open to the public. The strong presumption
of public access to court materials fosters confidence in the judicial system by
assuring that courts are operating fairly and in a transparent fashion and that
disputes presented to the courts are open to public scrutiny.” Martis v. Dish Network,
No. 1:13-cv-1106, 2013 WL 6002208, at * 1 (W.D. Mich. Nov. 12, 2013) (citing Nixon

                                         - 33 -
Case 2:18-cv-00009-GJQ-MV ECF No. 98 filed 12/27/19 PageID.1089 Page 34 of 34



      X. Recommendation

      I respectfully recommend that the Court grant the motion for summary

judgment (ECF No. 62) filed by Defendants Knack, McDowell, and Eicher.

      It is further recommended that the Court deny Robinson’s motions for

injunctive relief, for appointment of counsel, and to seal.   (ECF No. 67, 68, and 79.)

      If the Court accepts this recommendation, the case will be dismissed.

      NOTICE TO PARTIES:         Objections to this Report and Recommendation must

be served on opposing parties and filed with the Clerk of the Court within fourteen

(14) days of receipt of this Report and Recommendation.        28 U.S.C. ' 636(b)(1)(C);

Fed. R. Civ. P. 72(b); W.D. Mich. LCivR 72.3(b).      Failure to file timely objections

constitutes a waiver of any further right to appeal.     United States v. Walters, 638

F.2d 947 (6th Cir. 1981).   See also Thomas v. Arn, 474 U.S. 140 (1985).



Dated:    December 27, 2019                            /s/ Maarten Vermaat
                                                      MAARTEN VERMAAT
                                                      U.S. MAGISTRATE JUDGE




v. Warner Commc’ns, 435 U.S. 589, 597 (1978); Brown & Williamson Tobacco Corp.
v. FTC, 710 F.2d 1165, 1177-79 (6th Cir. 1983)).

                                         - 34 -
